COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 IN THE                                                             No. 08-17-00188-CV
                                                  §
 INTEREST OF                                                          Appeal from the
                                                  §
 B.S.R., A CHILD.                                                   383rd District Court
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                   (TC# 2011DCM10219)
                                                  §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant, Jose Manuel Sanchez III, has failed to make financial arrangements to pay for the

clerk’s record, we dismiss the appeal for want of prosecution.

       The El Paso County District Clerk notified the Court that Appellant has not made financial

arrangements to pay for preparation of the clerk’s record as required by TEX.R.APP.P. 35.3(a)(2).

The Clerk of this Court notified Appellant that the Court intended to dismiss the appeal for want

of prosecution unless Appellant responded within ten days and showed grounds for continuing the

appeal. See TEX.R.APP.P. 37.3(b). Appellant has not filed any response establishing that he is

entitled to appeal without paying for the clerk’s record or that he has made arrangements to pay

for preparation of the clerk’s record. We conclude that the clerk’s record has not been filed due to
the fault of the Appellant. Accordingly, we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 37.3(b), 42.3(b), (c).


                                            GINA M. PALAFOX, Justice
November 8, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-